Citation Nr: 0315264	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.  

2.  Entitlement to service connection for recurrent otitis 
media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to June 
1975, and from September 1976 to September 1980.  

This matter arises from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  The issue of entitlement to service connection 
for recurrent otitis media will be addressed in the Remand 
portion of this decision.  The Board will proceed with its 
review of the issue involving entitlement to an increased 
rating for right ear hearing loss at this time.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of entitlement to an 
increased (compensable) rating for right ear hearing loss.  

2.  Service connection has been established for tinnitus.  

3.  Service connection has not been established for left ear 
hearing loss.

4.  The veteran has been objectively shown to have between 60 
and 66 percent of speech discrimination and a puretone 
threshold average of between 42 and 49 decibels in the right 
ear.  




CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, Diagnostic Code 6100 (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his service-
connected right ear hearing loss is greater than reflected by 
the currently assigned noncompensable evaluation.  
Accordingly, the veteran seeks assignment of a compensable 
evaluation for right ear hearing loss.  In such cases, the VA 
has a duty to assist the veteran in developing evidence to 
substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for right ear hearing loss.  The veteran has also been 
provided with notice of what evidence the VA would obtain, 
and the evidence he was to provide.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case, and in correspondence to the veteran dated in July 
2001, August 2001, August 2002, and October 2002 have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim for a compensable rating 
for his right ear hearing loss.  The Board finds that such 
documents are essentially in compliance with the VA's revised 
notice requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for an increased rating, and what evidence was necessary to 
show that the service-connected right ear hearing loss was of 
greater severity than reflected by the currently assigned 
noncompensable evaluation.  In addition, by those documents, 
the veteran has been informed of what evidence the VA would 
attempt to obtain, and what evidence he was responsible for 
providing.  Further, via the above-captioned documents, the 
veteran was advised of the relevant statutes and regulations 
as were applicable to his claim, and of his rights and duties 
under the VCAA.  In view of the nature of the service-
connected disability, as well as the evidence already 
obtained, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to a compensable rating for right ear hearing 
loss has been obtained.  The evidence of record includes the 
veteran's service medical records, post service clinical 
treatment records, statements offered by the veteran in 
support of his claim, and the report of a VA rating 
examination.  In addition, the Board observes that the 
veteran appeared before the undersigned Veterans Law Judge, 
and offered testimony in support of his claim at a personal 
hearing in March 2003.  

By the rating examination conducted in connection with this 
claim, the Board finds that all relevant aspects of the 
veteran's service-connected right ear hearing loss have been 
addressed to the extent practicable.  In that regard, the 
Board notes that the elements needed to address the relevant 
rating criteria for evaluating hearing loss are of record.  
Moreover, the Board notes that while the veteran's service 
representative suggested at the March 2003 hearing that a new 
examination might be in order since the veteran had not been 
examined since August 2001, the veteran has not asserted that 
his right ear hearing loss has increased in severity since 
that time.  Accordingly, the Board finds that as there has 
been no assertion that the veteran's right ear hearing loss 
has increased in severity since August 2001, scheduling the 
veteran to undergo an additional VA rating examination to 
evaluate hearing loss in connection with this claim would 
only result in unnecessary delay, and would not add anything 
of substance to the evidentiary record.  In the event, 
however that the veteran may claim that his hearing loss has 
increased in severity since he was last evaluated in August 
2001, he is invited to submit a claim for an increased 
rating.  

With respect to the issue now before the Board, the Board 
finds that the rating examination report in conjunction with 
the clinical treatment records provide a sufficiently 
accurate picture of the veteran's service-connected right ear 
hearing loss disability so as to allow for an equitable 
determination of that issue without requiring further 
attempts to obtain additional clinical treatment records 
which may not be available.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the veteran's claim, and concludes that all reasonable 
efforts have been made by the VA to obtain the evidence 
necessary to substantiate his claim for an increased rating 
for right ear hearing loss.  Therefore, no further assistance 
to the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  

Historically, service connection for right ear hearing loss 
was established by a January 1981 rating decision.  An 
initial noncompensable evaluation was assigned, effective 
from September 20, 1980.  In February 2001, the veteran filed 
a claim for an increased rating, contending that the severity 
of his right ear hearing loss had increased.  The veteran 
underwent a VA rating examination in August 2001, and it was 
determined that he had tinnitus in his right ear which was 
related to service.  Accordingly, by a March 2002 rating 
decision, service connection for tinnitus was established, 
and a 10 percent evaluation was assigned, effective from 
February 6, 2001.  By that decision, however, the veteran's 
claim for a compensable evaluation for right ear hearing loss 
was denied, and this appeal followed.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 44, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2002).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a) and (d) (2002).  

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Table VI (2002).  See generally 
Lendenmann v. Principi, supra.  Further, in situations in 
which service connection has been granted for defective 
hearing in one ear only, and where the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI.  In addition, in situations in which 
service connection is in effect for one ear only, the 
nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  See 38 C.F.R. 
§§ 3.383, 3.385, 4.85(f) (2002).  

Clinical treatment records dating from January 2001 to 
January 2002 disclose that the veteran was fitted for hearing 
aids during that period.  In addition, he suffered from 
recurrent otitis media and cerumen impaction.  If audiometric 
testing was conducted, exclusive of VA examination during 
that period, the results of such testing were not reflected 
in the treatment records.  

The veteran underwent a VA audiometric examination in August 
2001.  At that time, the veteran was noted to work in the 
prison system as a corrections supervisor.  He complained 
generally of experiencing otitis media, tinnitus, and right 
ear hearing loss of increasing severity.  The results of that 
audiological test found that the veteran's puretone 
thresholds, in decibels were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
45
70
75
LEFT
10
5
15
15
20

The average puretone decibel loss was 49 in the right ear and 
14 in the left ear.  Speech audiometry revealed speech 
recognition ability of 64 percent in the right ear, and 96 
percent in the left ear.  

Applying the pertinent rating criteria to the veteran's 
August 2001 rating examination yields a numerical category 
designation of V in the right ear (between 42 and 49 average 
puretone decibel hearing loss, with between 60 and 66 percent 
of speech discrimination).  Entering the category 
designations for the veteran's right ear into Table VII 
produces a disability percentage evaluation of zero-percent 
under Diagnostic Code 6100.  Based upon this evidence, a 
compensable evaluation for right ear hearing loss is not 
warranted under the applicable rating criteria.  Given that 
service connection is not currently in effect for any left 
ear hearing loss, in order for the veteran's right hearing 
loss to be of such severity as to warrant a compensable 
evaluation, he would have to manifest a numerical category 
designation of X or XI, suggesting profound deafness in the 
right ear, for assignment of a 10 percent evaluation.  See 
Table VII, 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  

As noted, the veteran and his daughter appeared before the 
undersigned Veterans Law Judge at a personal hearing in March 
2003.  They testified, in substance that the veteran 
experienced great difficulty in understanding what was being 
said to him, and that he required the use of a hearing aid in 
order to mitigate his symptoms.  In addition, the veteran and 
his daughter testified as to the effects of the veteran's 
recurrent otitis media, and treatment he had received in 
connection with that disorder.  According to the veteran, his 
right ear hearing loss resulted in increasing difficulty in 
his work as a corrections supervisor in a penal institution 
in Richmond, Virginia, and that he had missed some 14 days as 
a result of having undergone treatment for such disorder.  

After applying the criteria set forth under 38 C.F.R. § 4.85 
to the evidence of record, the Board must conclude that the 
presently assigned noncompensable evaluation for the 
veteran's right ear hearing loss is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating under the applicable diagnostic code.  Here, as 
noted, the veteran's right ear hearing loss, after 
application of the mechanical formula set forth at Tables VI 
and VII of 38 C.F.R. § 4.85, yielded a numerical category 
designation of V.  As the nonservice-connected left ear was 
to be considered to have a numerical category of I, after 
application of the formula under Table VII, the veteran would 
only be entitled to assignment of a noncompensable 
evaluation.  Further, as discussed, in order for the veteran 
to be assigned a 10 percent evaluation, his hearing loss 
disability would have to meet the criteria for a numerical 
category designation of either X or XI, which would indicate 
profound deafness in the right ear.  Under Diagnostic Code 
6100, a 10 percent evaluation would be the highest rating 
available for service-connected hearing loss in only one ear.  
Therefore, based on the foregoing, the Board must conclude 
that as there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
for assignment of a compensable evaluation for his right ear 
hearing loss, that would give rise to reasonable doubt in his 
favor, the benefit of the doubt doctrine as set forth in the 
VCAA is not applicable.  

The Board recognizes the veteran's contentions that his right 
ear hearing loss is more severe than reflected by the 
currently assigned noncompensable evaluation.  However, 
notwithstanding that his hearing acuity in the right ear is 
shown to be at least moderately impaired, it is still not 
shown to be of a degree of severity as to warrant assignment 
of a compensable evaluation under the Rating Schedule.  While 
recognizing the veteran's statements and hearing testimony 
advancing his specific contentions, such statements do not 
bear on the issue at hand, namely the severity of the 
service-connected hearing loss, which, as noted, is evaluated 
by the application of a mechanical numerical rating process.  
In short, despite the veteran's contentions, the audiometric 
test results as discussed fail to disclose the presence of an 
overall disability picture to the degree that would support 
assignment of a compensable disability evaluation.  
Accordingly, based on the foregoing, the Board finds no basis 
upon which to grant a compensable rating for the veteran's 
right ear hearing loss.  Therefore, the veteran's appeal must 
be denied.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected right 
ear hearing loss disability has caused marked interference 
with employment, has necessitated frequent (or any) periods 
of hospitalization following service, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Here, the Board recognizes that the veteran 
experiences at least moderate difficulty hearing in his right 
ear, and that he currently uses a hearing aid.  The veteran 
is currently gainfully employed as a prison corrections 
supervisor, and while his right ear hearing loss may cause 
him to experience some difficulty in performance of his 
duties, the veteran is considering undergoing additional 
vocational training in order to learn new skills or obtain 
alternative employment.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  The Board 
observes that the regular schedular standards, set forth at 
Diagnostic Code 6100, contemplate higher ratings for the 
veteran's right ear hearing loss.  While the veteran's 
hearing loss disability is of moderate severity, such does 
not warrant assignment of a compensable rating under the 
applicable criteria on a schedular basis.  Accordingly, 
referral for assignment of an increased rating on an 
extraschedular basis is not for consideration.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Assignment of a compensable evaluation for right ear hearing 
loss is denied.  


REMAND

The veteran contends that he suffers from recurrent or 
chronic otitis media, and that such disorder was incurred in 
or as a result of his active service or otherwise as a result 
of his service-connected right ear hearing loss disability.  
He maintains, therefore, that service connection for chronic 
or recurrent otitis media is warranted.  

The veteran's service medical records do not disclose that he 
was treated for otitis media per se.  The service medical 
records show, however, that the veteran was seen by ear, 
nose, and throat specialists for treatment for acute upper 
respiratory disorders.  In addition, he was noted to 
experience hearing loss in his right ear as well as cerumen 
build-up in the right ear during service.  Clinical treatment 
records dating from February 2001 through January 2002 
disclose that the veteran was seen at a local VA medical 
center (VAMC) for what was diagnosed as recurrent otitis 
media.  In February 2001, he was noted to have experienced a 
bloody discharge in his right ear, and was also noted to 
experience cerumen build-up which covered the tympanic 
membrane.  He was also fitted for a hearing aid in his right 
ear during that period.  

At his personal hearing before the undersigned Veterans Law 
Judge in March 2003, the veteran and his daughter testified 
as to the circumstances surrounding the veteran's otitis 
media, and the incident which led to treatment at the VAMC.  
According to the veteran, his treating medical specialist 
advised him that his right ear hearing loss and otitis media 
were related.  The Board observes that in connection with his 
claim for entitlement to an increased (compensable) rating 
for right ear hearing loss, the veteran was afforded a VA 
rating examination in August 2001.  

The report of the August 2001 rating examination addressed 
the veteran's right ear hearing loss, and served as the basis 
for establishment of service connection for tinnitus.  The 
examiner did not, however, address the issue of otitis media, 
other than noting that the veteran had recently experienced 
recurrent infections with drainage and bleeding in his right 
ear.  The examiner observed that the veteran was being 
treated at the ear, nose, and throat clinic at the VAMC.  
Given that the veteran's claimed otitis media has not been 
evaluated by a VA rating examiner, the Board finds that in 
order to comply with the VCAA's duty to assist requirement, 
he should be afforded a VA rating examination to determine 
the nature and etiology of any diagnosed recurrent or chronic 
otitis media.  After all relevant outstanding clinical 
treatment records have been obtained, and after the clinical 
examination has been completed, the RO should readjudicate 
the veteran's claim for service connection on the basis of 
all available evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed otitis media 
dating from January 2002 to the present.  
The RO should obtain and associate with 
the claims file any such identified 
records.  If no additional records have 
been identified or are otherwise 
unavailable, the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA medical examination, 
conducted by the appropriate specialist 
to determine the etiology of any 
diagnosed recurrent otitis media.  The 
veteran's claims file must be provided to 
the examiner for review in advance of the 
scheduled examination.  After reviewing 
the relevant medical evidence contained 
in the veteran's claims file, and after 
conducting an examination, including any 
indicated studies and/or tests, the 
examiner is requested to indicate whether 
it is at least as likely as not that any 
diagnosed recurrent or chronic otitis 
media was incurred in or as a result of 
the veteran's active service, or 
otherwise due to any service-connected 
right ear disability.  If chronic or 
recurrent otitis media is not found, the 
examiner should so state.  The examiner 
is requested to offer a complete 
rationale for all opinions offered, and 
to reconcile all opinions offered with 
any other relevant medical opinion of 
record. 

3.  Upon completion of the foregoing, the 
RO should ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then adjudicate the issue of entitlement 
to service connection for recurrent 
otitis media on the basis of all 
available evidence.  If the determination 
remains unfavorable to the veteran, he 
and his service representative should be 
provided with a supplemental statement of 
the case outlining all relevant 
regulatory and statutory provisions 
governing the issue remaining on appeal.  
The veteran and his representative must 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



